Exhibit 10.25

 



FIFTH AMENDMENT TO LEASE AGREEMENT

 

This Fifth AMENDMENT TO LEASE AGREEMENT (“this Fifth Amendment”) is dated as of
January 16, 2019 (“Effective Date”), by and between ARE-MARYLAND NO. 46, LLC, a
Delaware limited liability company, having an address at 385 E. Colorado
Boulevard, Suite 299, Pasadena, California 91101 (“Landlord”), and NOVAVAX,
INC., a Delaware corporation, having an address at 9920 Belward Campus Drive,
Rockville, Maryland 20850-3991 (“Tenant”).

 

RECITALS

 

A.       GP Rock One, L.L.C., a Rhode Island limited liability company, and
Tenant have entered into that certain Lease Agreement (“Original Lease”) dated
as of May 7, 2007, as amended by a First Amendment to Lease Agreement dated as
of May 30, 2008 (“First Amendment”) between Tenant and BMR-9920 Belward Campus Q
LLC, a Rhode Island limited liability company f/k/a GP Rock One, L.L.C.
(“Original Landlord”), a Second Amendment to Lease Agreement dated as of June
26, 2008 (“Second Amendment”) between Tenant and Original Landlord, a Third
Amendment to Lease dated as of February 29, 2016 (“Third Amendment”) between
Tenant and BMR-9920 Belward Campus Drive, LLC, a Delaware limited liability
company (“Successor Landlord”), as successor in interest to Original Landlord,
and a Fourth Amendment to Lease dated as of March 31, 2017 (“Fourth Amendment”;
together with the Original Lease, the First Amendment, the Second Amendment, and
the Third Amendment, the “Lease”), between Tenant and Successor Landlord,
wherein Landlord leased to Tenant certain premises (“Premises”) located at 9920
Belward Campus Drive, Rockville, Maryland 20850-3991, as more particularly
described in the Lease.

 

B.       Successor Landlord conveyed the land and improvements containing the
Premises to Landlord by Special Warranty Deed dated May 8, 2018 and recorded on
May 24, 2018 among the Land Records of Montgomery County, Maryland in Book
56100, Page 50.

 

C.       Landlord and Tenant desire to amend the Lease, among other things, to
extend the Extension Term for a period of 48 months from February 1, 2020 to
January 31, 2024, and to provide a further option to Tenant to extend the
Extension Term for a period of 57 months from February 1, 2024 to October 31,
2028, all on the terms and conditions set forth in this Fifth Amendment.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.       Definitions; Recitals. Terms used in this Fifth Amendment but not
otherwise defined shall have the meanings set forth in the Lease. The Recitals
form an integral part of this Fifth Amendment and are hereby incorporated by
reference.

 

2.       Amendment of Section 26. Section 26 of the Lease is hereby amended by
deleting that Section in its entirety and replacing it with the following new
Section 26:

 

26.       Extension Options.

 

A.       Second Extension Term. The Extension Term expires, unless extended or
earlier terminated in accordance with the terms and conditions of this Lease, on
January 31, 2020. Provided Tenant is not in default under this Lease beyond any
applicable notice and cure period, Tenant has the option to extend (“Second
Extension Term Option”) the Extension Term for one (I) additional period of 48
months (“Second Extension Term”). If so extended, the Second Extension Term
shall begin on February 1, 2020 and, unless earlier terminated, end on January
31, 2024. Tenant shall have the right to exercise the Second Extension Term
Option by sending written notice to Landlord by no later than May 1, 2019. The
Second Extension Term Option shall be null and void and of no further force and
effect if Tenant fails to exercise timely the Second Extension Term Option as
provided in this paragraph.

 





  [footer1.jpg]Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL
RIGHTS RESERVED.  Confidential and Proprietary.  Do Not Copy or
Distribute.  Alexandria and Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

Fifth Amendment to Lease Agreement –-Novavax, Inc.Page - 2

 



 



If Tenant timely exercises the Second Extension Term Option, the Base Rent for
the Second Extension Term shall increase by 3% for each year during the Second
Extension Term. All other terms and provisions of this Lease shall govern the
Second Extension Term. Notwithstanding the foregoing, if Tenant is then in
default under the provisions of this Lease beyond any applicable notice and cure
period at what would have been the commencement date of the Second Extension
Term (i.e., February 1, 2020), the Second Extension Term Option shall be null
and void and of no further force or effect.

 

Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgement of Tenant’s exercise of the Second Extension Term Option and the
commencement date of the Second Extension Term when it is established in the
form attached hereto as Exhibit A; provided, however, that Tenant’s failure to
execute and deliver such acknowledgement shall not affect Landlord’s rights
under this Fifth Amendment.

 

B.       Third Extension Term. The Second Extension Term expires, unless
extended or earlier terminated in accordance with the terms and conditions of
this Lease, on January 31, 2024. Provided Tenant is not in default under this
Lease beyond any applicable notice and cure period, Tenant has the option to
extend (“Third Extension Term Option”) the Extension Term for one (I) additional
period of 57 months (“Third Extension Term”). If so extended, the Third
Extension Term shall begin on February 1, 2024 and, unless earlier terminated,
end on October 31, 2028. Tenant shall have no further right to extend the Lease
Term. Tenant shall have the right to exercise the Third Extension Term Option
upon not less than 9 months’ prior written notice to Landlord given before the
expiration of the Second Extension Term. If Tenant timely exercises the Third
Extension Term Option, the Base Rent for the Third Extension Term shall increase
by 3% for each year during the Third Extension Term. All other terms and
provisions of this Lease shall govern the Third Extension Term. Notwithstanding
the foregoing, if Tenant is then in default under the provisions of this Lease
beyond any applicable notice and cure period at what would have been the
commencement date of the Third Extension Term (i.e., February 1, 2024), the
Third Extension Term Option shall be null and void and of no further force or
effect.

 

3.Miscellaneous.

 

a.       Entire Agreement. The Lease, as amended by this Fifth Amendment, is the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions. The Lease, as so amended by this Fifth Amendment, may be amended
only by an agreement in writing, signed by the parties hereto.

 

b.       Binding Effect. This Fifth Amendment is binding upon and shall inure to
the benefit of the parties hereto, their respective agents, employees, members,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

c.       Broker. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Jones Lang LaSalle Brokerage, Inc. (“JLL”), which
represents Tenant. JLL shall be paid by Landlord pursuant to a separate
agreement between Landlord and JLL. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than JLL, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this Fifth
Amendment.

 



  [footer1.jpg]Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL
RIGHTS RESERVED.  Confidential and Proprietary.  Do Not Copy or
Distribute.  Alexandria and Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

Fifth Amendment to Lease Agreement –-Novavax, Inc.Page - 3

 

 

d.       Ratification; Conflicts. Except as amended and/or modified by this
Fifth Amendment, the Lease is hereby ratified and confirmed and all other terms
of the Lease shall remain in full force and effect, unaltered and unchanged by
this Fifth Amendment. In the event of any conflict between the provisions of
this Fifth Amendment and the provisions of the Lease, the provisions of this
Fifth Amendment shall prevail. Regardless of whether specifically amended by
this Fifth Amendment, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Fifth Amendment.

 

e.       Counterparts/Electronic Signatures. This Fifth Amendment may be
executed in 2 or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature process complying with the U.S. federal ESIGN Act of
2000) or other transmission method and any counterpart so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes. Electronic signatures shall be deemed original signatures for
purposes of this Fifth Amendment and all matters related thereto, with such
electronic signatures having the same legal effect as original signatures.

 

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 

 

  [footer1.jpg]Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL
RIGHTS RESERVED.  Confidential and Proprietary.  Do Not Copy or
Distribute.  Alexandria and Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

Fifth Amendment to Lease Agreement –-Novavax, Inc.Page - 4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment under
seal as of the day and year first above written.

 

  TENANT:       NOVAVAX, INC,   a Delaware corporation           By: /S/ John A.
Herrmann III   Name: John A. Herrmann III   Title: SVP, General Counsel        
                  LANDLORD:       ARE- MARYLAND NO. 46, LLC,   a Delaware
limited liability company           By: Alexandria Real Estate Equities, L.P.,  
  a Delaware limited partnership,     managing member             By: ARE-QRS
CORP.,       a Maryland corporation,       general partner               By: /S/
Jennifer Banks       Name: Jennifer Banks       Title: Co-Chief Operating
Officer & General Counsel

 

 

  [footer1.jpg]Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL
RIGHTS RESERVED.  Confidential and Proprietary.  Do Not Copy or
Distribute.  Alexandria and Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

Fifth Amendment to Lease Agreement –-Novavax, Inc.Page - 5

 

 

EXHIBIT A



ACKNOWLEDGMENT OF EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND EXTENSION
TERM COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND
EXTENSION TERM COMMENCEMENT DATE is made as of this _____ day of _____________,
201__, between ARE-MARYLAND NO. 46, LLC, a Delaware limited liability company
(“Landlord”), and NOVAVAX, INC., a Delaware corporation (“Tenant”), and is
attached to and made a part of the Fifth Amendment to Lease Agreement dated as
of January __, 2019 (“Fifth Amendment”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease (as defined in the Fifth Amendment).

 

Landlord and Tenant hereby acknowledge and agree that Tenant has exercised the
Second Extension Term Option, the commencement date of the Second Extension Term
is February 1, 2020, and the expiration date of the Base Term of the Lease shall
be midnight on January 31, 2024. In case of a conflict between the terms of the
Lease and the terms of this Acknowledgement, this Acknowledgement shall control
for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND EXTENSION TERM COMMENCEMENT
DATE under seal to be effective on the date first above written.

 

  TENANT:       NOVAVAX, INC,   a Delaware corporation                   By:
_______________________________(SEAL)   Name: ________________________________  
Title: ________________________________                           LANDLORD:    
  ARE- MARYLAND NO. 46, LLC,   a Delaware limited liability company          
By: Alexandria Real Estate Equities, L.P.,     a Delaware limited partnership,  
  managing member             By: ARE-QRS CORP.,       a Maryland corporation,  
    general partner                       By:____________________(SEAL)      
Name:_______________________       Title:_________________________

 

 



  [footer1.jpg]Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL
RIGHTS RESERVED.  Confidential and Proprietary.  Do Not Copy or
Distribute.  Alexandria and Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

